ORDER
McMILLAN, District Judge.
On December 14, 1988, the court heard defendants’ summary judgment motions in these cases. The court is of the opinion that plaintiffs’ due process rights, procedural or substantive, under the federal and state Constitutions, were not violated by defendants.
In their complaints and responses to defendants’ motions for summary judgment, plaintiffs essentially advance a single procedural due process claim based on a property right in their employment with the City of Charlotte. The court finds that these employees were terminable at will. Furthermore, the court finds that the grievance procedures adopted by the City did not become part of plaintiffs’ employment contracts or have the force of a statute or ordinance. Therefore, plaintiffs had no property right in their employment.
Plaintiffs also claim that the defendants breached their respective employment contracts with the City of Charlotte. On the basis of findings in the previous paragraph, this claim must also fail.
IT IS THEREFORE ORDERED that defendants’ motions for summary judgment are GRANTED.